       Case 2:17-cv-00015-CW-DBP Document 85 Filed 06/11/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

VARLO DAVENPORT,                                      ORDER GRANTING STIPULATED
                                                       MOTION FOR DISMISSAL OF
                       Plaintiff,                   DEFENDANTS CHRISTINA DURHAM,
                                                     MICHAEL CARTER, PAUL MORRIS
v.                                                      AND RON ISAACSON WITH
                                                              PREJUDICE
RICHARD “BIFF” WILLIAMS, et al.,
                                                             Case No. 2:17-cv-15-CW
                       Defendants.
                                                         District Judge Clark Waddoups


       The parties, through their respective counsel, have stipulated and moved the Court for an

order dismissing, with prejudice, Defendants Christina Durham, Michael Carter, Paul Morris,

and Ron Isaacson from the above-captioned action, with each party to bear their own costs and

attorneys’ fees. (ECF No. 84.) Based upon the stipulated motion, upon good cause shown, and

pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED

that all claims and causes of action against Defendants Christina Durham, Michael Carter, Paul

Morris, and Ron Isaacson in the above-captioned action are HEREBY DISMISSED WITH

PREJUDICE, with each party to bear its own costs and attorneys’ fees.



       DATED this 11th day of June, 2019.



                                            BY THE COURT:




                                            Clark Waddoups
                                            United States District Judge
